IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JESSIE JAMES HURRY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-3403

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 11, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jessie James Hurry, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. Baker v. State, 878 So. 2d 1236 (Fla. 2004).

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.